[Cite as State ex rel. Hatfield v. Rowlands, 2021-Ohio-2743.]


STATE OF OHIO                     )                             IN THE COURT OF APPEALS
                                  )ss:                          NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO EX REL. RONALD
HATFIELD, INMATE #773547
                                                            C.A. No.     30043
        Relator

        v.
                                                            ORIGINAL ACTION IN
HONORABLE JUDGE MARY                                        MANDAMUS
MARGARET ROWLANDS

        Respondent


Dated: August 11, 2021



        PER CURIAM.

        {¶1}     Relator Ronald Hatfield has filed a petition asking this Court for a writ of

mandamus ordering Respondent, Judge Rowlands, to grant him jail time credit he claims

to be due. Judge Rowlands has moved to dismiss. Because Mr. Hatfield’s petition does

not comply with the mandatory requirements of R.C. 2969.25, this Court must dismiss

this action.

        {¶2}     R.C. 2969.25 sets forth specific filing requirements for inmates who file a

civil action against a government employee or entity. Judge Rowlands is a government

employee and Mr. Hatfield, incarcerated in the Belmont Correctional Institution, is an

inmate. R.C. 2969.21(C) and (D). A case must be dismissed if an inmate fails to comply

with the mandatory requirements of R.C. 2969.25 in the commencement of the action.
                                                                                     C.A. No. 30043
                                                                                         Page 2 of 3

State ex rel. Graham v. Findlay Mun. Court, 106 Ohio St.3d 63, 2005-Ohio-3671, ¶ 6

(“The requirements of R.C. 2969.25 are mandatory, and failure to comply with them

subjects an inmate’s action to dismissal.”).

       {¶3}    Mr. Hatfield did not pay the cost deposit required by this Court’s Local

Rules. He also failed to comply with R.C. 2969.25(C), which sets forth specific

requirements for an inmate who seeks to proceed without paying the cost deposit. Mr.

Hatfield filed a motion to proceed in forma pauperis and swore in the notarized motion

that he lacked the funds to pay the cost deposit and asked this Court to waive the

prepayment of the cost deposit. He did not, however, file a statement of his prisoner trust

account that sets forth the balance in his inmate account for each of the preceding six

months, as certified by the institutional cashier, as required by R.C. 2969.25(C).

       {¶4}    Because Mr. Hatfield did not comply with the mandatory requirements of

R.C. 2969.25, the case is dismissed. Costs taxed to Mr. Hatfield.

       {¶5}    The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. Civ.R. 58.




                                                      DONNA J. CARR
                                                      FOR THE COURT




TEODOSIO, J.
SUTTON, J.
CONCUR.
                                                          C.A. No. 30043
                                                              Page 3 of 3

APPEARANCES:

RONALD HATFIELD, Pro se, Relator.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RAYMOND J. HARTSOUGH,
Assistant Prosecuting Attorney, for Respondent., Pro se, petitioner.